           Case 1:20-cv-01414-LGS Document 38 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NEW YORK LEGAL ASSISTANCE
 GROUP,

                       Plaintiff,                  No. 20 Civ. 1414 (LGS)

                v.

 ELISABETH DeVOS, in her official capacity
 as Secretary of Education, and UNITED
 STATES DEPARTMENT OF EDUCATION,

                       Defendants.


            PLAINTIFF’S NOTICE OF MOTION FOR SUMMARY JUDGMENT

          PLEASE TAKE NOTICE that, upon the accompanying: (1) Memorandum of Law in

Support of Plaintiff’s Motion for Summary Judgment; (2) Declaration of Adam R. Pulver, dated

June 29, 2020, and the exhibits attached thereto; (3) Declaration of Eileen Connor, dated June 29,

2020, and the exhibits attached thereto; (4) Declaration of Jane Greengold Stevens, dated June 23,

2020; (5) Preliminary Joint Statement of Facts; and upon all prior proceedings, pleadings, and

filings in this Action, Plaintiff New York Legal Assistance Group will move this court at the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York, on such

date and at such time as the Court may direct, for an Order granting Plaintiff summary judgment,

pursuant to Rule 56 of the Federal Rules of Civil Procedure, and, pursuant to 5 U.S.C. § 706(2),

holding unlawful and setting aside the Rule issued by Defendants on September 23, 2019, titled

“Student Assistance General Provisions, Federal Family Education Loan Program, and William

D. Ford Federal Direct Loan Program,” and for such other relief that the Court may deem just and

proper.
         Case 1:20-cv-01414-LGS Document 38 Filed 06/29/20 Page 2 of 2



       In accordance with the schedule contained in the Court’s June 17, 2020 Order, Defendants

shall file their opposition and cross-motion for summary judgment by July 29, 2020; Plaintiff shall

file its reply in support of its motion and opposition to Defendants’ cross-motion by August 21,

2020; and Defendants shall file their reply and the administrative record by September 4, 2020.


Dated: June 29, 2020                                  Respectfully submitted,

                                            /s/ Adam R. Pulver
Eileen M. Connor                             Adam R. Pulver
Toby R. Merrill                              Adina H. Rosenbaum (pro hac vice)
Michael N. Turi                              PUBLIC CITIZEN LITIGATION GROUP
PROJECT ON PREDATORY STUDENT LENDING,        1600 20th Street NW
LEGAL SERVICES CENTER OF HARVARD LAW SCHOOL Washington, DC 20009
122 Boylston Street                          (202) 588-7790
Jamaica Plain, MA 02130                      apulver@citizen.org
(617) 522-3003
tomerrill@law.harvard.edu

                                   Counsel for Plaintiff
